Case 1:18-cv-07359-DLI-CLP Document 54 Filed 04/16/19 Page 1 of 1 PageID #: 5827


 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


 KATHALEEN FREEMAN, et al.,

                      Plaintiffs,
                                                           Case No. 18-cv-7359 (DLI)(CLP)
               v.

 HSBC HOLDINGS PLC, et al.,

                      Defendants.


        FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE OF CREDIT SUISSE AG

        Pursuant to Fed. R. Civ. P. 7.1, Defendant Credit Suisse AG states that Credit Suisse AG

 is a wholly-owned subsidiary of Credit Suisse Group AG, which is a corporation organized

 under the laws of the Country of Switzerland and whose shares are publicly traded on the Swiss

 Stock Exchange and are also listed on the New York Stock Exchange in the form of American

 Depositary Shares. No publicly held company owns more than 10% of Credit Suisse Group AG.


 Dated: April 16, 2019

                                                   Respectfully submitted,

                                                   MAYER BROWN LLP

                                                   /s/ Alex C. Lakatos
                                                   Marc R. Cohen (pro hac vice)
                                                   Alex C. Lakatos (pro hac vice)
                                                   Mark G. Hanchet
                                                   Robert William Hamburg
                                                   1999 K Street N.W.
                                                   Washington, D.C. 20006
                                                   Tel.: (202) 263-3206
                                                   mcohen@mayerbrown.com
                                                   alakatos@mayerbrown.com
                                                   mhanchet@mayerbrown.com
                                                   rhamburg@mayerbrown.com

                                                   Counsel for Defendant Credit Suisse AG
